        Case 1:20-cv-00335-SM Document 25 Filed 09/23/20 Page 1 of 1


                       UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


John Doe 1-10, Selena S. Randolph
John Does 1-10, Xzavier A.R. Fleming

                                               Case No. 20-cv-335-SM
      v.

US Bank N.A.

                                    ORDER


      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Daniel J. Lynch

dated September 2, 2020, for the reasons set forth therein.

“‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court

and those not preserved by such objection are precluded on

appeal.’”      School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).



                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

Date: September 23, 2020

cc:   Selena S. Randolph, pro se
      Xzaier A.R. Fleming, pro se
